MEMORANDUM**
Fares Salman Issa Al-Sayegh, a native and citizen of Jordan, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“U”) denial of his application for asylum and withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Assuming Al-Sayegh’s testimony was credible, substantial evidence supports the IJ’s conclusion that Al-Sayegh’s single encounter with members of the Muslim Brotherhood did not establish eligibility for asylum relief. See Nagoulko v. INS, 333 F.3d 1012, 1015-18 (9th Cir.2003).
Because Al-Sayegh failed to establish eligibility for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
The IJ properly denied relief under CAT because Al-Sayegh failed to demonstrate that it is more likely than not that he will be tortured if removed to Jordan. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.